Citation Nr: 1225297	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-16 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $23,367.93 was properly created. 



REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978 and from May 1978 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $23,367.93.

The Board affirmed that the overpayment was properly created in a decision dated in June 2010.  

The Veteran appealed the Board's 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision that vacated the Board's decision and remanded the case for further consideration by the Board.  

The Board wrote to the Veteran's attorney in March 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of the Veteran's claim.  

The Veteran's attorney responded with a submission that was received at the Board in April 2012.  The attorney submitted evidence that was duplicative of evidence already of record as well as additional argument in support of the Veteran's claim.  The attorney waived consideration of the submission of the agency of original jurisdiction (AOJ) in the first instance.  38 C.F.R. § 20.1304(c) (2011).

A review of the combined education and claims folders reflects that the Veteran has submitted a claim for an increased rating for a service-connected disability.  This was done in September 2010.  The record contains several exchanges of responses through the Inquiry Routing and Information System (IRIS), as well as statements from the Veteran and medical evidence relevant to his claim.  

The review also shows that, because the Veteran is working outside of the United States, the RO in Pittsburgh, Pennsylvania, has been designated to process the Veteran's claim.  It appears development was initiated; however, there is no indication of an adjudication of the claim at this time.  Moreover, the Veteran submitted a claim in regard to a different disability in August 2011.  

The Veteran's overpayment case must be remanded for additional development; however, the Board wants to ensure that the Veteran disability compensation issues are not overlooked as the overpayment issue and compensation issues are being processed by different regional offices.

The records and correspondence relating to the above-noted compensation claims have been filed in Volume 1 of the Veteran's claims folder to ensure easy location and identification.  Additional compensation-related evidence can be found in Volume 4 of the claims folder.


REMAND

The Veteran submitted a claim for VA educational assistance benefits under the provisions of Title 38, United States Code, Chapter 30 (Chapter 30) for a program of education at Ramon Magsaysay Technological University (RMTU) in July 2001.  The school offered two programs in agricultural studies; one was a diploma in agricultural technology (DAT) and the other was Bachelor in agricultural technology (BAT).  (These abbreviations are used frequently in various reports that are included in the claims and educational folders.)  Evidence of record reflects that the Veteran was enrolled in RMTU for classes from June 2001 to May 2003.  He received a diploma in agricultural technology in May 2003.  The Veteran left RMTU on May 5, 2003.  Thus, the evidence of record shows that the Veteran received Chapter 30 education benefit payments from June 4, 2001, to May 5, 2003.

The education institution, RMTU, is located in the Philippines and comes under the jurisdiction of the RO in Manila, Philippines, for review of its programs and recordkeeping to ensure it is in compliance with pertinent statutes and regulations.  

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU.  The audit examined school records associated with ten percent of the veteran student population.  Of the six records examined, there were discrepancies found in all records.  (There is no evidence of record to show that the Veteran's record was one of the six records examined.  A copy of a summary of the discrepancies found from the October 2002 survey is in Volume 3 of the claims folder.)  

The Director of the Manila RO wrote to the president of RMTU and listed the discrepancies found and corrective action required.  The letter is dated in December 2002.  The Director's letter also referenced and included a copy of an agreement (Agreement) dated in January 1989.  The Agreement apparently was the contract between the existing school, Western Luzon Agricultural College (WLAC) and VA.  (WLAC later became RMTU. ) There were 15 paragraphs to the Agreement with paragraph number 5 requiring:  Adequate records are kept to show attendance and progress or grades, and satisfactory standards relating to attendance, progress, and conduct are enforced.  A copy of the response to the Director's letter from the president of RMTU is also found in Volume 3.  The response, dated in January 2003, detailed the specific actions taken to correct the discrepancies identified in the survey and as noted in the RO's prior correspondence.  

In February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU in which the report said that the records of all VA beneficiary students were reviewed.  The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the veterans had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often met, and that they had donated several garbage bins located throughout the campus.

Of the materials that have been associated with the Veteran's claims and education folders, the Board has identified one entry that appears to mention the Veteran by name; specifically, an entry on page 9 of the report of a VA Compliance Survey, (VA Form (Proposed) 22-1934E (Test)), conducted in February 2003, which indicates that there was a discrepancy in the Veteran's record inasmuch as he was granted full-time payment for the Summer 2002 term, while enrolled for only 6 units.  A review of the Veteran's education folder documents shows that a VA Form 22-1999, Enrollment Certification, was submitted by RMTU campus registrar, San Marcelino campus, in March 2002.  The form noted the enrollment was for the summer session from April 1, 2002, to May 24, 2002.  The form also clearly indicated the enrollment was for 6 units and that it was considered full time.  The Veteran's transcript reflects that he earned 6 credits for this period of attendance.

In regard to the survey, in reviewing the records, the RO found discrepancies, such as the following:  the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  The cover page, or first page of the report, listed 48 records were reviewed for Chapter 30 beneficiaries with discrepancies in 26 of the 48 records.  The cover page listed only one student as being interviewed.

The RO wrote to the president of RMTU in April 2003.  The letter noted the prior survey of February 2003.  The letter also noted that, based on the findings of the survey, it was believed that a thorough investigation was in order.  The letter noted that the president's full cooperation was sought in the matter.  The letter indicated that VA did not want to persecute the school but only wanted to identify as many people involved as possible, especially veterans, and the manner and extent of any wrongdoing.  The letter stated that only after identifying those involved and the extent of their involvement can VA both effectively formulate corrective measures and deter similar occurrences in the future.  The investigation was to run from May 12 to May 16, 2003.

VA did conduct the investigation.  As indicated in the April 2003 letter, a number of investigators descended on the various campuses of RMTU and took statements and/or depositions from a number of people to include RMTU staff and instructors and non-VA students as well as a consolidated statement from a number of VA students.  Of note, the Veteran who is the subject of this appeal was no longer enrolled in the school as he had withdrawn upon accepting employment on May 5, 2003.  Thus, the Veteran was never questioned or interviewed by VA personnel during this investigation.

A Summary of Investigative Findings indicates that determinations were made that teachers at RMTU did not require veteran students to regularly attend classes, but, instead, relied on class leaders to submit Attendance Sheets that contained the names of the veteran students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  According to the findings, all they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at Vet-Park.  The veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Agreement that the school had made with VA.  The scheme was found to have been happening for "decades" with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had.  

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the 60 veterans who were the subjects of the investigation.  The recommendation included the Veteran.  In an August 2003 letter, the Muskogee RO advised the Veteran that, while he had been certified and paid educational assistance benefits for attending RMTU from June 4, 2001, to May 5, 2003, their findings indicated that he did not attend classes during that period.  His payments were stopped, effective June 4, 2001, which resulted in an overpayment in the amount of $23,367.93.  He was advised of his right to request a waiver of this overpayment.  

In February 2004, a special agent from VA's Office of the Inspector General (OIG), issued a memorandum that provided a review of the May 2003 RO field investigation.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a special agent with the OIG, some of which had been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and has also worked extensively in the Philippines on VA-related investigations.  

Based on his review, the agent concluded that fraud was committed by the 60 veterans who had attended RMTU, and it was his recommendation that administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.  Nor does it appear that VA made an attempt to recover any financial payments made to RMTU.

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU, as full-time students, solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets, and a representative would take them to the class instructors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the veteran's park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades, and the school benefited from this system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the cost of materials associated with class projects.

The agent explained that the evidence of all 60 veterans' culpability included the following:  the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the veterans never attended classes; the testimony of seven non-veteran students and one veteran student who was not involved in the scheme, each of whom indicated that the veterans did not attend classes; and the testimony of non-veteran students, who indicated that the veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by 17 of the veteran students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required.

As noted in the Introduction, the Board denied the Veteran's challenge as to the validity of the creation of his debt.  The Veteran had challenged the conclusion that he had not attended his classes as required by RMTU and that he had not met all of the requirements for his diploma that had been established by RMTU.  

The Veteran appealed the Board's decision.  In the September 2011 Memorandum Decision, the Court found that the Board had failed to provide an adequate statement of the reasons and bases for its determination that this Veteran participated in a fraudulent scheme while enrolled at RMTU.  The Secretary supported this conclusion as well.  The Court found the Veteran's other arguments to be inextricably intertwined with the validity of the debt challenge and not ripe for judicial review.  

As recounted, the October 2002 and February 2003 surveys were very broad in nature with only a single mention of the Veteran in the survey of 2003.  The survey found fault with the Veteran receiving payment for full-time attendance while enrolled for 6 credits.  The survey did not indicate why this was a discrepancy.  

Also, the Veteran was not present at the campus during any part of the field investigation conducted in May 2003 and was not aware of the findings made by the RO until he received notice that a determination was made that he had not attended any classes during his entire period of enrollment and that he had an overpayment of over twenty-three thousand dollars.  

The record contains multiple redacted copies of various documents pertinent to the current appeal, to include the Education Compliance Survey Report summarizing the findings of surveys conducted in October 2002 and February 2003 and all the documentation involved with the field investigation of May 2003 to include numerous depositions taken from students and faculty at RMTU.  As noted, the Board has found only the one document that referenced the Veteran's attendance in the survey of February 2003.  

Additionally, it is not clear whether the current record contains all of the documents that are specific to this Veteran and were considered in the determination that he, along with 59 other veterans, participated in a scheme to defraud the government by enrolling at RMTU as full-time students solely to collect VA benefits and never really attended classes.  

Finally, the Veteran's "record" is comprised of an education folder and his claims folder.  The relevant material in the respective folders is not filed in sequential order and has submissions from the Veteran and his attorney intermixed with records provided by VA.  This may be the result of compiling the record on appeal at the Court.  In any event, there are no complete copies of the surveys from October 2002 and February 2003 and the field investigation report that are contained in the record.  Rather, the existing copies are scattered throughout with multiple stamps on the documents as exhibits or attachments.  On remand, a complete copy of each of the two surveys as well as the field investigation must be included in the record, along with all attachments/statements/depositions.  

Upon consideration of the foregoing, the Board finds that further evidentiary development is warranted, as outlined below.  

Accordingly, the case is REMANDED for the following action:

(No tabs should be removed from either the education or claims folders unless necessary to facilitate copying of documents.)  

1.  Advise the Veteran that he is welcome to submit evidence in support of his claim that he attended the required classes, and that the best such evidence would be statements from disinterested witnesses, e.g., non-veteran students who recall the Veteran's regular attendance, or graded assignment papers or examination reports which tend to show individual effort by the Veteran.  

2.  Associate with the Veteran's file the written class attendance policy from RMTU, if available, for the period 2001 to 2003.  (The Board notes that paragraph 5 of the Agreement discusses the responsibility of the school in regard to monitoring attendance but does not provide a specific requirement to be met in regard to attendance.  See 38 C.F.R. § 21.7153 (2011).) 

3.  Obtain and associate with the Veteran's file copies of all additional documentation available pertaining to the OIG's February 2004 finding of fraud that might be pertinent to the present appeal, including, but not limited to, copies of any relevant correspondence sent in by witnesses/veterans at RMTU, documentation of any interviews that might bear on the outcome of the Veteran's case, and copies of any pertinent grade summaries.  The documentation may be redacted as necessary to ensure the privacy of others, but must include all references to this Veteran to allow for a proper review of the facts with respect to his specific case.  

In particular, the RO should attempt to locate any documents that identify the Veteran as being personally engaged in an attempt to defraud VA; identify the course or courses that he allegedly did not attend during the period at issue; disclose the amount of alleged payments and/or gifts that the Veteran personally made to the school or his instructors; explain how the Veteran specifically was found to have participated in the scheme to defraud VA; explain how the Veteran deviated from the standard of maintaining satisfactory conduct and attendance; and explain what discrepancies were present in his educational record and, whether such discrepancies were considered to be sufficient evidence of his participation in a scheme to defraud the government.  

4.  If no further pertinent evidence is available or can be obtained, that fact must be documented in the record with a complete explanation of the efforts made to obtain the evidence.

5.  Also, obtain a written statement from the OIG special agent author of the February 2004 memorandum (or another appropriate individual if that special agent is no longer available).  The statement should address the specific discrepancies, behaviors, and/or other factors considered in making the determination that this Veteran was involved in a scheme to defraud the government.  

6.  The RO should assemble complete copies of the October 2002 and February 2003 surveys, with all associated attachments and correspondence exchanged between the RO and RMTU in regard to the surveys.  In addition, the RO should assemble a complete copy of the May 2003 field investigation report with all associated attachments.  Any correspondence related to the field investigation should also be included.  (The current state of the above surveys and report in the record is such that a complete copy of any of the documents is not available in one location.)  

7.  The RO in Manila, which conducted the Education Compliance Surveys in October 2002 and February 2003 in this matter, as well as the field investigation in May 2003, should provide all evidence and information relevant to whether it complied with regulations pertaining to Education Compliance Surveys and field investigations and a memorandum for the file discussing the extent to which such regulations were or were not followed in finding that the Veteran had not attended classes at Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to May 2003 to earn a Diploma in Agricultural Technology.

(The RO is informed that with respect to the Education Compliance Surveys conducted in this matter the Veteran's attorney has alleged violations of 38 C.F.R. §§ 21.753 (Progress and Conduct), he alleges that the Veteran attended his classes according to the long-standing attendance policy of RMTU; 21.7056(d) (Attendance Records), he alleges that the regulations state that nothing in section 38 C.F.R. Part 21 shall be construed as requiring any institution of higher learning to maintain daily attendance records for any course leading to a standard college degree; 21.435(g) (re: unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance).)  

8.  Re-adjudicate the issue on appeal--whether an overpayment of chapter 30 educational assistance benefits in the calculated amount of $23,367.93 for the period from June 2001 to May 2003 was properly created. 

If the benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response.  The SSOC must include consideration of the following sections of 38 C.F.R. Part 21:  38 C.F.R. §§ 21.4006 (false or misleading statements-"payments may not be based on false statements"); 21.4210 (suspension and discontinuance of educational assistance payments, and of enrollments for pursuit of approved courses); 21.7070 (entitlement); 21.7130 (re: payment of educational assistance); 21.7133 (suspension and discontinuance of payments);  21.7135 (discontinuance dates); and, 21.7158 (false, late, or missing reports).

The SSOC must further include consideration of the following regulations referenced by the Veteran's attorney, as discussed at greater length in numbered action paragraph (7), above: 38 C.F.R. §§ 21.753 (Progress and Conduct); 21.7056(d) (Attendance Records); 21.435(g) (re:unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance).

After the Veteran has been given opportunity to respond, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

